DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed February 9, 2021, has been entered.  Claims 1, 2, 4-12, 14-19 remain pending in the application.  Although Applicant indicates in their Remarks that claims 1-20 are pending, cancelled claims are not considered pending.  Applicant’s amendments to claims 4-9 and 15-17 have overcome the previous 112(d) rejections regarding errors in their dependency set forth in the Final Office Action mailed December 9, 2020.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-12, 14-19 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Borders et al. (U.S. 2003/0195644 A1) (hereinafter – Borders) in view of Ning et al. (U.S. 2009/0171244 A1) (hereinafter – Ning).
Re. Claims 1, 11, and 18: Borders teaches a system (which reads upon the limitations for the method of claim 11) for selecting a patient position and an equipment configuration for a medical procedure (Figs. 1, 2, a system for selecting patient configuration for a variety of medical procedures; Fig. 11, showing a variety of medical procedures and an auto adjust functionality for equipment such as a table), the system comprising: 
at least two configurable medical devices, at least one of the medical devices with at least one configuration dependent upon one or more parameters of at least one additional device and a medical procedure; a controller (Fig. 7, wherein the table frame 58, mattress 60 (configuration of the mattress is dependent on the table frame), lighting system 44, temperature subsystem 104 are considered equipment and are configurable via a controller, as described by Paragraph 0066; additionally or alternatively, Ning also describes medical devices with parameters dependent upon another medical device and procedure – see citations of claims 5 and 8, Paragraph 0101); 

retrieve, from the memory device, one or more prior patient positions for the medical procedure and operator preferences for the medical procedure (Fig. 21, describing a surgical configuration labeled with doctor’s names; one skilled in the art would understand that surgical configurations are necessarily surgeon (operator) preferences for the procedure) and one or more possible medical device configurations for the medical procedure (Paragraph 0072, software programmed, to select various predefined configurations of the surgical table, i.e., prior patient positions and equipment positions; Fig. 12, showing an example of patient configuration for a procedure related to a gall bladder and Figs. 13A-20 showing adjustable equipment configurations); 
select a configuration for at least one of the medical devices, based at least in part on: one or more parameters of the medical procedure, at least one or more operator preferences, and at least one or more parameters of at least one additional device; select a patient position from the possible patient positions and an equipment configuration from the possible equipment configurations  (Figs. 11, 21, the touch-screen display 116 showing a variety of selectable table positions for various procedures, which reads on selecting patient position and equipment configuration); and generate an indicator that conveys the selected patient position and the equipment configuration (Figs. 9-21, a touch-screen display 116 that acts as visual indicator; Fig. 12 showing a selected patient position for a procedure related to a gall bladder; Fig. 13A-38, adjustable equipment configurations including table positioning, temperature, and mattress surface parameters; see Ning citation above regarding alternative or additional configuration of interdependent medical devices).
Borders does not explicitly teach the invention wherein the medical procedure is a breast biopsy procedure.

The invention by Borders recites the capability to provide control of new or different controlled medical devices, user interface needs, or external interface requirements (Paragraph 0066).  Borders also describes the invention as a controllable medical device for a plurality of different medical procedures (Paragraph 0005).  Therefore, since Borders teaches an invention adaptable to a variety of medical procedures, it would have been obvious to apply the system to a breast biopsy procedure since both require specific positioning and orientation of the patient.  Furthermore, the limitation that the procedure is a breast biopsy is a recitation of intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP 2114 Section II).  Furthermore, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01, Section I). In the present case, the prior art of the invention of Borders for selecting a patient position in combination with the prior art of the breast biopsy procedure as taught by Ning teaches all the structural limitations required for claim 3, including wherein the procedure is a breast biopsy.
Re. Claims 2, 12, and 19: Borders in view of Ning teach the invention according to claims 1, 11 and 18.  Borders also teaches the invention wherein the one or more parameters of the medical procedure include at least one of: room configuration data (Fig. 20 showing adjustment of temperature 
Re. Claim 4 and 14: Borders in view of Ning teach the invention according to claims 1 and 11. Borders further teaches the invention wherein the one or more possible patient positions include at least one of sitting and recumbent (Paragraph 0018, figures 3-6, showing a variety of patient positions, including sitting).
Re. Claim 5 and 15: Borders in view of Ning teach the invention according to claims 1 and 11.  Ning further teaches the invention wherein the possible equipment configurations include an approach angle for a biopsy probe and/or a needle length of the biopsy probe (Fig. 2, equipment configuration including an approach angle theta for biopsy needle 36; Paragraph 0080, the system having calibrated look-up tables for needle length as a configurable component of the system).  Parameters such as approach angle and needle length for a biopsy probe are shown as well-known to one skilled in the arts before the effective filing date of the invention to be selected or configured in a system for a breast biopsy procedure without exercising inventive skill.
Re. Claims 6 and 16: Borders in view of Ning teach the invention according to claims 1 and 11.  Borders further teaches the system wherein the one or more parameters of the medical procedure include medical device data (Paragraph 0066, lines 13-17, the controller can provide for control of new or different controlled medical devices, which necessitates taking in the parameter of medical device 
Re. Claims 7 and 17: Borders in view of Ning teach the invention according to claims 6 and 16.  Ning further teaches the system wherein the medical device data conveys whether the medical procedure utilizes a hook or a needle (Paragraph 0008, wherein the system outputs position data regarding the position of a medical device – in this case, a needle – thus indicating that the medical procedure utilizes a needle; Paragraph 0014, the system comprises a targeting module configured to indicate a point of entry for the medical device, wherein the targeting module determination for the point of entry is specific to, and indicative of, the choice of medical device being a needle).
Re. Claim 8: Borders in view of Ning teach the invention according to claim 1.  Ning further teaches the system wherein the patient physiology data includes at least one of: a lesion location (Paragraph 0022, “the method further comprises placing a fiducial marker at a site marking a position indicative of a location of the lesion); a breast density (Paragraph 0066, lines 1-16, density data related to breast imaging); a breast thickness (Paragraph 0154, lines 5-11, it is well-known in the art that typical patient physiology data for a breast biopsy includes breast thickness); and an initial distance between a biopsy probe and a breast (Paragraph 0009, the position includes a position sensor to output position data relative to target of interest, which necessarily requires data regarding an initial probe distance to a breast; paragraph 0016, lines 9-13, determining a path through which to guide a biopsy needle to the lesion, also necessarily requiring data regarding an initial probe distance to a breast).  It is understood that meeting the requirements of the claim limitations requires evidence of at least one of the physiology data listed in claim 8; examiner has provided evidence which reads upon each type of physiology data for the sake of completeness.	
	Re. Claim 9: Borders teaches the invention according to claims 1 and 11.  Borders also teaches the invention wherein the controller is disposed in a mobile electronic device having a graphical display and user input device (Abstract, a portable medical device equipment controller including a user input device; Fig. 39A, Fig. 40, the controller of the system in a hand-held housing having a display and control buttons).
	Re. Claim 10: Borders teaches the invention according to claims 1 and 11.  Borders also teaches the invention wherein the application further adapts the controller to: receive at least one of the possible patient positions via a user input device (Paragraph 0005, the processor, which may be within handheld controller embodiments as shown in figs. 39A, 40 is configured to adjust patient positions based on plurality of predefined configurations based on user input); and store the received at least one possible patient position in the memory device (Fig. 8, block diagram showing architecture of controller having a memory 110).
Response to Arguments
Regarding Applicant’s argument that the device of Ning is not modular with the patient and thus not combinable with Borders:
	Applicant’s arguments regarding Ning are similar to the arguments stated in the prior Final Office Action mailed December 9, 2020.  Examiner respectfully disagrees with Applicant’s assertion that the recitation of a modular insert, especially in the usage context of an ergonomically-designed patient table, would not be modular with respect to the patient.  Although such a modular insert is not mentioned elsewhere in Ning, Ning teaches a device for a procedure (breast biopsy) which necessarily requires some form of configuration change prior to performing such a procedure, evident in citations regarding the grid/clamp system also discussed in the previous Final Office Action, as well as with regards to, inter alia, the access window and compression assembly of Ning, configurable to optimize tumor localization and biopsy.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.X./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791